Citation Nr: 0030030	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, to include as due to an 
undiagnosed illness.

2. Entitlement to a rating in excess of 20 percent for 
fibromyalgia with associated headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served in active service from September 1989 to 
September 1992, including a period of service in Southwest 
Asia.  The case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania. 

The Board notes that, in April 1999, the veteran submitted a 
January 1997 statement from an unidentified health care 
provider and a January 1997 statement from B. B., DPM.  
However, it does not appear that the RO has considered such 
evidence, as a supplemental statement of the case (SSOC) 
addressing this evidence was not issued.  As well, the Board 
notes that the veteran has not submitted a waiver of RO 
consideration of this evidence.  See 38 C.F.R. § 1304 (1999).  
However, as the veteran's case has been reopened and remanded 
to the RO for additional development, as further discussed 
below, the appellant has not been prejudiced by the Board's 
review without a prior remand to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The matter of an increased rating for fibromyalgia with 
assoicated headaches will be addressed in the remand section 
below.


FINDINGS OF FACT

1.  In September 1992, the veteran submitted a claim for 
service connection for a skin disorder of the feet, on a 
direct basis and as due to an undiagnosed illness; an 
unappealed April 1993 rating decision denied service 
connection for tinea pedis on a direct basis.

2.  The evidence associated with the claims folder since the 
April 1993 rating decision does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.

3.  The claim of service connection for a skin disorder of 
the feet, to include as due to an undiagnosed illness, is a 
plausible claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  Evidence received since the April 1993 rating decision is 
new and material; the claim for service connection for a skin 
disorder of the feet, to include as due to an undiagnosed 
illness, is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a skin disorder of the feet, to include as due to an 
undiagnosed illness, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (1999).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in September 1992, the veteran submitted a 
claim for service connection for a skin disorder of the feet 
on a direct basis and as due to an undiagnosed illness.  
Subsequently, in an April 1993 rating decision, the RO denied 
service connection for tinea pedis on a direct basis on the 
grounds that there was no indication of any recurrence of 
athlete's foot on current examination, although there was 
treatment in service.  She was notified of this denial and 
her appellate rights via letter dated the same month, but 
failed to timely appeal the April 1993 rating decision.  As 
such, the April 1993 rating decision was final.  See 38 
U.S.C.A. § 7105 (West 1991).  The veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

The evidence of record at the time of the April 1993 decision 
included the veteran's service medical records that contained 
May and June 1992 record entries indicating she complained of 
athlete's foot for several days.  Upon examination, 
fissuring, cracking and oozing of clear fluid between three 
toes of the left foot and two toes of the right foot was 
noted.  The diagnosis was tinea pedis.

The evidence further indicates that the veteran evidently 
served in Southwest Asia from September 1990 to April 1991.

An October 1992 VA general examination report noted that the 
veteran had normal skin and had a skin eruption in the past 
that had cleared.  An October 1992 VA dermatology examination 
report shows that the veteran had skin eruptions of the hands 
while in Saudi Arabia, but the lesions cleared and no disease 
was found when examined.

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

An application to reopen the veteran's claim was received by 
the RO in January 1997.

Since the April 1993 final adjudication, the additional 
evidence added to the file includes VA treatment records, 
dated from November 1993 to December 1997, private medical 
records, dated from September 1996 to December 1997 and the 
veteran's written statements.  The medical records describe 
the veteran's treatment for various health problems, 
including a skin disorder of the feet.  

The evidence also includes March and September 1997 
statements from J. T., M.D.  Specifically, the March 1997 
statement from Dr. J.T. indicates that VA diagnosed the 
veteran with athlete's foot in 1992 and that she continued to 
suffer from progressive tinea pedis and symptoms that 
included scaling of the skin, weeping and intermittent 
exacerbation; the veteran's symptoms were considered a 
chronic long-standing infectious process without cure.  
Additionally, Dr. T.'s statement, received by the RO in 
September 1997, indicates that the veteran became her patient 
after returning from the Gulf War and that she initially 
complained of service fungal infections with onychomycosis 
over both feet, but subsequently complained of other symptoms 
such as fatigue, headaches, multiple joint pain, hair loss 
and dizziness.  Upon further studies, the veteran's results 
were not conclusive as to a definite etiology for the 
symptoms, that Dr. J. T. could only explain as due to 
exposure to chemicals, gases, or possible toxins in the 
Middle East.  

An August 1997 statement from the veteran's brother, who 
identified himself as a Physician's Assistant, indicates that 
the veteran's current medical conditions are directly related 
to her service in the Persian Gulf War, including her chronic 
onychomycotic toe nails and tinea pedis that has not healed 
even with multiple treatment regimes.  He also noted that she 
did not have this problem prior to her service in the 
military.  Additionally, an August 1997 statement from the 
veteran's mother-in-law indicates that the veteran became a 
different person after her service as she used to be a very 
active young girl, but now was always very tired and got weak 
spells and headaches and had to miss work as a result of her 
symptoms.

An October 1997 VA dermatology examination report includes 
the veteran's symptoms during service and that she was 
treated with Sporanox for her skin condition.  She was 
diagnosed with chronic dermatophyte infection manifested by 
onycholysis of the nails and mild interdigital scaling and 
erythema of the 4th and 5th toe web areas.  An October 1998 
examination report from the U.S. Postal Service indicates 
that the veteran's health problems included fibromyalgia and 
tinea pedis.

The evidence received since the April 1993 rating decision 
includes VA and private medical records indicating treatment 
for a skin disorder of the feet and a statement from the 
veteran's brother, a Physician's Assistant.  The August 1997 
statement from the veteran's brother and statement from Dr. 
J.T., received by the RO in September 1997, are new and 
material and do bear directly on the question of whether a 
skin disorder of the feet had its onset in service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin and, thus, 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for a foot disorder, including as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
3.156(a); Hodge.  

Before the Board may proceed to examine the merits of the 
veteran's claim for service connection for a foot disorder, 
including as due to an undiagnosed illness, it must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A "well-grounded" claim 
is a plausible claim, one that is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only satisfy the initial burden of § 5107.  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 1126 
F.3d 1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 
524 U.S. 940 (1998). 

In addition, with respect to a claim of service connection as 
due to an undiagnosed illness, in Neumann v. West, 14 Vet. 
App. 12 (2000), the U.S. Court of Appeals for Veterans Claims 
indicated that, in order to establish a well-grounded claim 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
claimant need only present some evidence (1) that she or she 
is a Persian Gulf Veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more no later than December 31, 2001; and (4) that such 
symptoms by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See Neumann v. West, 14 Vet. App. at 30-31.

The Board finds that the veteran's claim for service 
connection for a skin disorder of the feet, including as due 
to an undiagnosed illness, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  She evidently had active 
service in Southwest Asia from September 1990 to April 1991; 
service medical records show treatment for a skin disorder on 
her feet; and, in September 1997, Dr. J.T., said the 
veteran's symptoms, that included fungal infections of the 
feet, were of unknown etiology and related to her service in 
the Middle East.  In light of the above, the Board believes 
that the veteran's claim for service connection for a skin 
disorder of the feet, to include as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (1999); Neumann v. West, 14 Vet. App. at 12.  See also 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) (The 
evidentiary threshold for establishing a well-grounded claim 
is low, and requires only that the claim be plausible or 
capable of substantiation.)

While the Board has found the veteran's claim well grounded, 
it does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d at 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).


ORDER

New and material evidence having been submitted, the claim of 
service connection for a skin disorder of the feet, to 
include as due to an undiagnosed illness, is reopened; the 
appeal is granted to this extent only.


REMAND

Having found that the veteran's claim of service connection 
for a skin disorder of the feet, to include as due to an 
undiagnosed illness, is well grounded, the Board next must 
determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires 
that VA assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); see Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

The Board notes VA last examined the veteran in October 1997.  
Additionally, the Board is not satisfied that a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's skin disorder, that was based on a review of all of 
the relevant and available evidence, has been 
obtained/submitted.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, because the veteran has 
presented evidence in this case of a well-grounded claim, and 
in the interest of due process, additional development of the 
record is necessary prior to a review of the merits of the 
veteran's claim.  

Further, the Board notes that, in April 1997, the veteran 
filed a claim for service connection for fatigue, painful 
joints and headaches due to service in Southwest Asia.  In 
December 1997, the RO granted service connection for 
fibromyalgia with associated headaches (and noted that the 
fibromyalgia was manifested by fatigue, painful joints and 
headaches).  A noncompensable evaluation was assigned.  
However, in a May 1998 written statement, the veteran said 
she wanted to claim an increase for her service-connected 
fatigue and migraine headaches for which VA treated her since 
May 1997.  Thereafter, in June 1999, the RO granted a 20 
percent evaluation for the service-connected fibromyalgia.  
However, the Board construes the veteran's May 1998 statement 
as a timely notice of disagreement with the December 1997 
rating decision.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999)(The 
notice of disagreement initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a statement of the case.)

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to an increased rating for 
fibromyalgia with associated headaches 
(manifested by fatigue, painful joints 
and headaches).  If, and only, if the 
veteran completes her appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim for service connection for a 
skin disorder of the feet, including 
as due to an undiagnosed illness.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

3. Then, the RO should arrange for a VA 
dermatology examination of the 
veteran, by an appropriate specialist, 
in order to determine the nature, 
extent and etiology of any skin 
disorder of the feet found to be 
present.  All indicated tests and 
studies should be performed.  The 
claims file, including a copy of this 
REMAND, should be made available to 
the examiner before the examination, 
for proper review of the medical 
history.  The examination report 
should reflect whether such a review 
of the claims file was made.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any skin 
disorder of the feet found to be 
present cannot be attributed to any 
known clinical diagnosis.  
Additionally, the examiner requested 
to provide an opinion as to whether it 
is at least as likely as not that any 
skin disorder of the feet found to be 
present is related to the veteran's 
in-service symptoms, service in 
Southwest Asia or otherwise related to 
her active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 
  
4. Thereafter, upon ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
adjudicate the issue of service 
connection for a skin disorder of the 
feet, to include as due to an 
undiagnosed illness, on a de novo 
basis, that is, with full 
consideration of all the pertinent 
evidence of record and taking into 
consideration 38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000), 38 C.F.R. § 3.317 
(1999), and Neumann v. West, 14 Vet. 
App. 12 (2000).  If the determination 
remains unfavorable to the veteran, a 
supplemental statement of the case, 
that sets forth all the evidence 
received since the February 1999 
statement of the case, should be 
provided to the veteran and her 
representative.  They should be 
afforded the appropriate period of 
time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until she receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 




		
D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



